United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Portland International
Airport, Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1060
Issued: March 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 14, 2015 appellant, through counsel, filed a timely appeal from a December 3,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

Appellant, through counsel, timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of
Procedure. 20 C.F.R. § 501.5(b). The Board exercised its discretion, and by order dated November 16, 2015,
denied the request, finding that the arguments on appeal could adequately be addressed based on the case record.
Order Denying Request for Oral Argument, Docket No. 15-1060 (issued November 16, 2015). The Board’s Rules of
Procedure provide that any appeal in which a request for oral argument is not granted by the Board will proceed to a
decision based on the case record and any pleadings submitted. 20 C.F.R. § 501.5(b).

ISSUE
The issue is whether OWCP met its burden of proof to reduce appellant’s compensation
benefits based on her capacity to earn wages in the constructed position of office clerk, general.
On appeal, counsel asserts that the selected position was not medically suitable. He also
requests that the Board address whether the vocational rehabilitation specialist, an independent
contractor, could be subpoenaed.
FACTUAL HISTORY
On December 19, 2003 appellant, then a 48-year-old transportation security screener,
injured her back when she leaned forward in a broken chair and almost fell. She stopped work
on December 15, 2003 and did not return. OWCP accepted disc protrusion at L5-S1,
lumbosacral strain, and chronic pain syndrome. Appellant received continuation of pay and
compensation for appropriate periods of disability and was placed on the periodic compensation
rolls.
On October 13, 2010 appellant underwent lumbar surgery. She was referred to pain
management in November 2011. In a pain management discharge summary dated January 11,
2012, Dr. John R. Reichle, Board-certified in occupational medicine, advised that appellant
reached maximum medical improvement on January 11, 2012 and could return to light work that
day.
In reports dated January 18, 2012, Dr. Derrick H. Yoshinaga, a Board-certified osteopath
specializing in occupational and preventive medicine, noted that appellant had been discharged
from pain management. He discussed physical examination findings and diagnosed lumbar
intervertebral disc disorder, previous surgery, chronic nonmalignant pain, and opiate therapy.
Dr. Yoshinaga advised that appellant could perform modified light-duty work per pain
management recommendations, indicating that he was awaiting their discharge summary for
specific restrictions. On February 7, 2012 he stated that she was released to work “in the light
category as defined by the U.S. Department of Labor [DOL].” Dr. Yoshinaga described
restrictions of lifting and carrying 15 pounds occasionally, 8 pounds frequently (average 10
pounds); push and pull 19 pounds of force occasionally, 10 pounds frequently; sit 60 minutes at a
time for 6 hours in an 8-hour day; stand and walk 90 minutes at a time for 6 hours in an 8-hour
day; and occasionally bend, 1/2 squat, kneel, crawl, reach, and stairs. On May 3, 2012 he
reported that Dr. Reichle advised that appellant had the physical capacity to perform physical
demands in the light category as defined by DOL. Dr. Yoshinaga reiterated the restrictions
described above, noting that they were permanent.
In May 2012, appellant was referred for vocational rehabilitation. On July 10, 2012
Bradley R. Simpson, the rehabilitation counselor, completed a transferable skills analysis. He
advised that appellant had vocational testing done on June 15, 2012. Mr. Simpson indicated that
she was released to work in the sedentary/light range, had previous work experience in sales,
customer service, and information giving, and had transferable skills in several areas, including
sales, customer service, and security services. He advised that appellant needed additional
vocational training to be competitively employable.

2

On July 19, 2012 Mr. Simpson sent Dr. Yoshinaga specific job descriptions for a position
of receptionist at ProBuild and for an office clerk position at Subaru of America. Both position
descriptions included educational requirements, work schedules, and typical job duties. The
physical demands for each position included occasional lifting of 10 to 15 pounds.
Dr. Yoshinaga was to indicate by a check mark whether appellant could perform each position.
He was additionally asked to provide comments including whether any modifications were
needed for her to perform each position and, if her condition was no longer stable, he was asked
to provide current diagnoses.
On July 19, 2012 Dr. Yoshinaga indicated by a check mark “yes” that appellant could
perform each of the positions. He provided no comments. In reports dated August 9, 2012,
Dr. Yoshinaga advised that appellant had been medically stable since February 7, 2012. He
described physical examination findings and reiterated the permanent restrictions described in
his May 3, 2012 report.
At that time, Mr. Simpson identified the positions of office clerk, general, and
receptionist. He completed a labor market survey for each position on August 6, 2012. These
included a job description and the physical demands for each position and indicated that the
strength level was light for the office clerk position and was sedentary for the receptionist
position. A vocational rehabilitation plan for computer skills training for these positions was
approved on August 20, 2012. Training was to begin on August 27, 2012. Appellant and
counsel were notified that the training was mandatory. She refused to sign the rehabilitation
plan. Appellant did not begin computer training. On September 5, 2012 she informed
Mr. Simpson that she could not participate in the training either physically or mentally.
In a September 10, 2012 letter, OWCP proposed to suspend appellant’s monetary
compensation because she failed to cooperate with rehabilitation efforts. It notified her of the
penalty provisions of section 8113(b) of FECA and informed her that it was assumed that
vocational rehabilitation would have resulted in a return to work with no loss of wage-earning
capacity and, accordingly, her compensation would be reduced to zero. Appellant was directed
to comply with the approved training program within 30 days or show good cause for her failure
to participate in the training program. She was informed that if she did not comply, her
compensation would be reduced to reflect the wage-earning capacity had she completed the
training as a receptionist or office clerk.
By decision dated October 18, 2012, OWCP noted that appellant did not comply with the
September 10, 2012 letter, or show good cause for not complying. It advised her that her failure
to undergo the essential preparatory effort of vocational testing precluded a determination of
what her wage-earning capacity would have been had she in fact undergone the testing and
rehabilitation effort. In the absence of evidence to the contrary, it was assumed that the
vocational rehabilitation effort would have resulted in appellant’s return to work at the same or
higher wages than for the position held when injured. Thus, under the provisions of section
8113(b) of FECA and section 10.519 of its regulations, OWCP reduced appellant’s
compensation to zero, effective October 21, 2012, because she failed to undergo the directed
vocational testing or show good cause for not complying.

3

In an undated letter mailed to the employing establishment on October 8, 2012 and
received by OWCP on November 13, 2012 appellant disagreed with the reduction. She
maintained that she was physically incapable of performing either position.
On November 26, 2012 OWCP rescinded the October 18, 2012 decision because
appellant’s counsel had not been informed of the termination of benefits effective
October 21, 2012. It then reissued the decision, that same day notifying her that her
compensation was reduced to zero effective October 27, 2012, for failure to comply in the
essential preparatory effort of vocational testing.
In correspondence received by OWCP on June 3, 2013 appellant, through counsel,
requested reconsideration. Counsel maintained that OWCP erred in reducing her compensation
to zero and should have reduced her compensation based on what her wage-earning capacity
would have been had there not been a failure to cooperate. Counsel argued that the reasoning
used by OWCP to reduce appellant’s compensation to zero did not apply because she had
participated in the plan development phase and, therefore, OWCP had sufficient information to
determine her appropriate wage-earning capacity.
By decision dated August 30, 2013, OWCP vacated the November 26, 2012 decision. It
determined that appellant’s counsel identified error, finding that, when a suitable job has been
identified, the reduction in compensation is to be based upon the selected job and not reduced to
zero. Appellant received appropriate retroactive compensation and was returned to the periodic
compensation rolls.
Dr. Yoshinaga continued to provide reports describing appellant’s condition and
treatment. In each report he reiterated the findings and conclusions regarding her permanent
restrictions.
On November 8, 2013 Deborah Smith, an OWCP rehabilitation specialist, obtained
updated employment outlook and wage information for the positions of receptionist and clerk.
She indicated that appellant had five years’ experience as a clerk and receptionist and advised,
that, after training to update her computer skills, she would have a specific vocational
preparation of eight, or above entry-level wages. OWCP obtained current pay rate information
from the employing establishment.
By notice of proposed reduction dated December 3, 2013, OWCP proposed to reduce
appellant’s compensation, based on her capacity to earn wages as an office clerk, general,
Department of Labor, Dictionary of Occupational Titles, DOT No. 209.562-010. It noted the
accepted conditions and that Dr. Yoshinaga had agreed that she could perform the duties of the
office clerk position on July 19, 2012 and had advised that her condition had been medically
stationary since February 7, 2012. OWCP indicated that, based on the opinion, appellant was
referred for vocational rehabilitation, and a rehabilitation plan for computer training was
authorized, but that she did not appear for the training and declined to participate. The
December 3, 2013 notice indicated that the office clerk, general, position was selected as being
the most appropriate, based

4

upon the rehabilitation counselor’s review of appellant’s work history and transferrable skills
analysis. It included the Department of Labor, Dictionary of Occupational Titles, position
description, as follows:
“Performs any combination of following and similar clerical duties requiring
limited knowledge of systems and procedures: writes, types, or enters
information into a computer, using keyboard, to prepare correspondence, bills,
statements, receipts, checks, or other documents, copying information from one
record to another. Proofreads records or forms. Counts, weighs, or measures
material. Sorts and files records, receives money from customers and deposits
money in bank. Addresses envelopes or packages by hand or typewriter or
addressograph machine. Stuffs envelopes by hand or with envelope stuffing
machine. Answers telephone, conveys messages, and runs errands. Stamps, sorts
and distributes mail. Stamps or numbers forms by hand or machine. Photocopies
documents, using photocopier.”
The notice further indicated that the office clerk, general, had a sedentary strength level with
occasional lifting of 10 pounds. OWCP noted, based on recent wage and position information,
the office clerk position was reasonably available. It advised that appellant was capable of
earning greater than the entry level wage based on her prior experience and skills, and it thus
determined that she was capable of earning $12.69 per hour or $509.31 per week. OWCP also
advised that, under section 10.519(a) of its regulations, when an employee without good cause
did not participate in vocational rehabilitation and a suitable job had been identified, the
reduction in compensation was to be based upon the identified suitable job which, in her case,
was as a general office clerk with a gross compensation of $509.31 per week. It recommended
that appellant’s wage-loss compensation be reduced on the basis that she was no longer totally
disabled and found that the general office clerk position was medically and vocationally suitable,
and represented her wage-earning capacity.
In a December 10, 2013 report, Dr. Yoshinaga described appellant’s physical
examination findings and treatment. He reiterated his findings and conclusions.
By decision dated January 3, 2014, OWCP finalized the proposed reduction of
appellant’s compensation, based on her capacity to earn wages as an office clerk, general,
effective January 12, 2014. By utilizing the Shadrick formula,3 it found that she had a 16 percent
loss of wage-earning capacity.
In correspondence dated December 27, 2013, received by OWCP on January13, 2014
appellant’s counsel maintained that the office clerk position had a strength level of light, which
required lifting up to 20 pounds, and that the issue of whether the strength position was sedentary
or light could only be resolved by OWCP’s Branch of Hearings and Review by issuing a
subpoena for Mr. Simpson.
Appellant timely requested a hearing before a hearing representative. On February 10,
2014 counsel requested that a subpoena be issued for Mr. Simpson to explain whether the office
3

Albert C. Shadrick, 5 ECAB 376 (1953); codified at 20 C.F.R. § 10.403.

5

clerk position was light or sedentary and to describe the different strength levels identified in the
Department of Labor, Dictionary of Occupational Titles. Counsel maintained that, based on
Dr. Yoshinaga’s reports, appellant could not lift in excess of 15 pounds.
In reports dated March 11 and June 10, 2014, Dr. Yoshinaga described appellant’s
physical findings and treatment and reiterated his findings and conclusions regarding her
physical restrictions.
An OWCP hearing representative on August 6, 2014 denied counsel’s subpoena request.
The hearing representative advised that, in accordance with section 10.619 of OWCP procedures,
“no subpoena will be issued for the attendance of OWCP employees acting in their official
capacities as decision-makers or policy administrators.” She found that Mr. Simpson was a
contract employee of DOL and, as such, could not be subpoenaed.
At the hearing, held on September 10, 2014, counsel maintained that, because
Dr. Yoshinaga restricted appellant to lifting 15 pounds, the constructed position, in the light
strength category with lifting of up to 20 pounds, was not acceptable. He further asserted that,
because an entry level pay rate was not used, the calculation of appellant’s wage-earning
capacity was incorrect. Appellant testified that she had never done any of the tasks listed in the
office clerk Department of Labor, Dictionary of Occupational Titles, description, and that she
had no computer training.4
In correspondence dated September 22, 2014, counsel reiterated his position that the
constructed office clerk position was not medically suitable because it was not consistent with
the restrictions provided by Dr. Yoshinaga.
By decision dated December 3, 2014, the hearing representative acknowledged that the
constructed office clerk position was in the light strength category. She found that OWCP
considered the proper factors in determining that the position reflected appellant’s wage-earning
capacity and that it properly reduced her wage-loss compensation, effective January 12, 2014.
The hearing representative found that, because Dr. Yoshinaga had advised that appellant could
perform the position, it was medically suitable. The hearing representative further found that,
since the rehabilitation counselor reported that appellant had previously performed clerical job
duties, and because appellant chose not to attend authorized training, OWCP permissibly found
that she qualified for greater than entry level salary.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.5 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally

4

Counsel also stated that he would submit copies of Board decisions that supported his position. These, however,
are not found in the case record.
5

James M. Frasher, 53 ECAB 794 (2002).

6

disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.6
Section 8115 of FECA and OWCP regulations provide that wage-earning capacity is
determined by the actual wages received by an employee if the earnings fairly and reasonably
represent his or her wage-earning capacity. If the actual earnings do not fairly and reasonably
represent wage-earning capacity or the employee has no actual earnings, the wage-earning
capacity is determined with due regard to the nature of the injury, the degree of physical
impairment, the employee’s usual employment, age, qualifications for other employment, the
availability of suitable employment, and other factors or circumstances which may affect his or
her wage-earning capacity in the disabled condition.7
OWCP must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence upon which OWCP relies must provide a detailed description of the condition.8
Additionally, the Board has held that a wage-earning capacity determination must be based on a
reasonably current medical evaluation.9
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP for selection of a position listed in the Department of Labor, Dictionary of
Occupational Titles, or otherwise available in the open market, that fits that employee’s
capabilities with regard to his or her physical limitations, education, age, and prior experience.
Once this selection is made, a determination of wage rate and availability in the open labor
market should be made through contact with the state employment service or other applicable
service.10 Finally, application of the principles set forth in Albert C. Shadrick, as codified in
section 10.403 of OWCP regulations,11 will result in the percentage of the employee’s loss of
wage-earning capacity.12
OWCP regulations and procedures provide that if a claimant refuses or impedes
rehabilitation training, the claims examiner shall notify the injured worker in writing, of the
provisions of section 8113(b) of FECA13 and direct the injured worker to apply for, participate
in, or resume participation in the training program. If the injured worker fails to comply or
provide a written explanation of his or her failure to comply within 30 days, section 8113(b) will
6

20 C.F.R. §§ 10.402, 10.403; John D. Jackson, 55 ECAB 465 (2004).

7

5 U.S.C. § 8115; 20 C.F.R. § 10.520; John D. Jackson, id.

8

William H. Woods, 51 ECAB 619 (2000).

9

John D. Jackson, supra note 6.

10

Supra note 5.

11

Supra note 3.

12

Supra note 5.

13

5 U.S.C. § 8113(b).

7

be applied and benefits will be reduced based on the jobs targeted in the approved training
plan.14
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, OWCP must consider the degree of physical impairment,
including impairments resulting from both injury-related and preexisting conditions, but not
impairments resulting from postinjury or subsequently acquired conditions. Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is
immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which appellant may receive compensation.15
ANALYSIS
OWCP accepted disc protrusion at L5-S1, lumbosacral strain, and chronic pain
syndrome, caused by the December 19, 2003 employment injury. Appellant stopped work on the
date of injury and was placed on the periodic compensation rolls. She completed a course of
pain management in December 2011. In May 2012, appellant was referred for vocational
rehabilitation services. As described above, she refused to attend recommended computer skills
training, and OWCP reduced her compensation effective January 12, 2014, based on its
determination that she could earn wages in the selected position of office clerk, general.
The Board finds that OWCP did not meet its burden of proof to reduce appellant’s
compensation as the medical evidence does not clearly demonstrate that the selected position of
office clerk, general was within her physical limitations. The issue of whether an employee has
the physical ability to perform a selected position is a medical question that must be resolved by
probative medical evidence.16
With respect to the issue of medical suitability of the selected position, OWCP indicated
that Dr. Yoshinaga, an attending osteopath, had advised on July 19, 2012 that appellant could
perform the duties of the selected position. The position of office clerk, general, DOT
No. 209.562-010 in the Department of Labor, Dictionary of Occupational Titles, is defined as
having a light strength level. A light strength level is described as exerting up to 20 pounds of
force occasionally, and/or up to 10 pounds of force frequently, and/or a negligible amount of
force constantly (Constantly: activity or condition exists 2/3 or more of the time) to move
objects. The Department of Labor, Dictionary of Occupational Titles, indicates that the physical
demand requirements are in excess of those for sedentary work.
Although Dr. Yoshinaga advised that appellant could work in a light-duty capacity, the
restrictions he provided do not comport with light-duty strength requirements listed in the
Department of Labor, Dictionary of Occupational Titles. He did not review the Department of
Labor, Dictionary of Occupational Titles, description of the selected position of office clerk,
14

20 C.F.R. § 10.519(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation
Services, Chapter 1.812.17.c, f (February 2011).
15

John D. Jackson, supra note 6.

16

See Maurissa Mack, 50 ECAB 498 (1999).

8

general. Rather, Dr. Yoshinaga reviewed two specific jobs, a receptionist at ProBuild and an
office clerk position at Subaru of America. The physical demands for each job required lifting of
10 to 15 pounds, whereas the light strength category identified in the Department of Labor,
Dictionary of Occupational Titles, provides that 20 pounds can be lifted occasionally. In
multiple reports, beginning on February 7, 2012 to December 10, 2013 and continuing,
Dr. Yoshinaga restricted appellant’s activity to lifting and carrying 15 pounds occasionally, 8
pounds frequently (average 10 pounds); pushing and pulling 19 pounds of force occasionally, 10
pounds frequently; sitting 60 minutes at a time for 6 hours in an 8-hour day; standing and
walking 90 minutes at a time for 6 hours in an 8-hour day; and occasionally bend, 1/2 squat,
kneel, crawl, reach, and stairs. These restrictions are outside the light strength level category
defined in the Department of Labor, Dictionary of Occupational Titles, and are more in line with
a sedentary position.
OWCP procedures state that, unless the medical evidence is clear and unequivocal,
OWCP should seek the advice of a physician regarding the suitability of the position.17 The
Board finds that the medical evidence is clear and unequivocal in this case, as the selected
position of office clerk, general requires lifting of 20 pounds occasionally18 The jobs reviewed
by Dr. Yoshinaga did not require 20 pounds lifting, and the physician clearly limited appellant to
lifting of 15 pounds.
As the medical evidence regarding whether appellant can work in the selected position is
not clear and unequivocal, OWCP did not meet its burden of proof.19
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to reduce appellant’s
compensation benefits based on her capacity to earn wages in the constructed position of office
clerk, general.20

17

Supra note 14, Determining Wage-Earning Capacity, Chapter 2.816.4 (June 2013). OWCP procedures further
provide that the medical evidence “should indicate that the claimant’s condition is stable.” Id. at Chapter 2.816.4(b)
(June 2013).
18

F.W., Docket No. 14-1772 (issued January 28, 2015).

19

The Board also notes that, in accordance with section 8113(b) of FECA and section 10.519(b) of OWCP
regulations, supra notes 13 and 14, where, as here, an employee does not cooperate with vocational rehabilitation
efforts, when a suitable job has been identified, OWCP will reduce the employee’s compensation based on the
amount which would likely have been his or her wage-earning capacity had he or she undergone vocational
rehabilitation. See D.A., Docket No. 15-734 (issued June 5, 2015). The medical evidence, however, must establish
that appellant can perform the selected position. See E.H., Docket No. 10-1958 (issued July 7, 2011).
20

Counsel requested that the Board address the subpoena issue. The Board concludes that, as OWCP’s hearing
representative denied the request on August 6, 2014 it has no jurisdiction to review it because the denial was issued
more than 180 days from the date of the filing of the appeal. See 20 C.F.R. § 501.3(e).

9

ORDER
IT IS HEREBY ORDERED THAT the December 3, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 15, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

